November 26, 2013




                                  JUDGMENT

                  The Fourteenth Court of Appeals
 LONE STAR COLLEGE SYSTEM AND RICHARD CARPENTER, Appellants

NO. 14-12-00819-CV                            V.

    IMMIGRATION REFORM COALITION OF TEXAS (IRCOT), Appellee
               ________________________________

      Our judgment of October 17, 2013 is vacated and this revised judgment is
issued in its place.

        This cause, an appeal from the trial court’s order denying in part appellants’,
Lone Star College System and Richard Carpenter’s, Motion to Dismiss for Lack of
Jurisdiction, signed August 6, 2012, was heard on the transcript of the record. We
have inspected the record and find no error in the trial court’s order. We order the
trial court’s order AFFIRMED.

      We order appellants to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.